Citation Nr: 1501424	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 1971, including in the Republic of Vietnam from September 1970 to August 1971.  He died in August 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case has been previously remanded by the Board in November 2013 and April 2014.

There is a Virtual VA and a Veterans Benefits Management System (VBMS) claims file associated with the appellant's claims.


REMAND

Unfortunately, an additional remand is required in order to obtain an addendum to the June 2014 VA medical opinion, as described below.  

Accordingly, the case is REMANDED for the following action:

1.  If still available, return the claims file to the June 2014 VA examiner so that he may provide supplemental opinion.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment, then obtain this additional opinion from a different examiner.  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's glioblastoma multiform had its clinical onset during his active service or is related to any incident of his service, including exposure to herbicides? 

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's glioblastoma multiform was either (i) caused by, or (ii) aggravated by his service-connected diabetes mellitus?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's glioblastoma multiform was either (i) caused by, or (ii) aggravated by his service-connected posttraumatic stress disorder (PTSD)?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's glioblastoma multiform was either (i) caused by, or (ii) aggravated by his service-connected peripheral neuropathy of the left lower extremity?

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus, PTSD, and/or peripheral neuropathy of the left lower extremity either (i) caused, or (ii) contributed to cause his death?

(f)  Did the Veteran's diabetes mellitus result in debilitating effects and general impairment of his health to an extent that it rendered him materially less capable of resisting the effects of his glioblastoma multiform?

(g)  The appellant (a registered nurse who previously worked in a cancer treatment facility) has stated that Agent Orange stayed in the Veteran's body for many years and that his diabetes mellitus was the beginning of the development of his glioblastoma multiform.  She stated that his tumor "fed on sugar" and that the combination of diabetes mellitus and Agent Orange resulted in the glioblastoma multiform.  She stated that because of the Veteran's diabetes, his sugar was highly elevated, and his tumor fed on the sugar.  The examiner should state whether he agrees or disagrees with the appellant's contentions and explain why.

A complete rationale must accompany any opinion rendered.

2.  Next, review the medical opinion to ensure that it is adequate.  If not, return it to the examiner for clarification.

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




